Citation Nr: 1728425	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to November 1976, from October 1978 to June 1980, and from December 2003 to March 2005, including service in the Southwest Asia of Theater Operations, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran requested a Board hearing in his April 2011 substantive appeal, he withdrew his hearing request in subsequent correspondence dated in November 2011.  38 C.F.R. § 20.704(e) (2016).

The appeal was remanded for further development in January 2014.  

In March 2017, the Board requested a Veterans Health Administration (VHA) opinion in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was provided in May 2017 and has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected PTSD has proximately caused his obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for secondary service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in part, asserts that his obstructive sleep apnea is secondary to his service-connected PTSD.  As this theory of entitlement is supported, other theories presented will not be discussed.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran has been diagnosed with obstructive sleep apnea (see August 2010 VA examination report), and is currently service-connected for PTSD, therefore satisfying the first and second elements of secondary service connection.  

The crux of the secondary service connection claim therefore rests on element three, whether there is a relationship, or nexus, between obstructive sleep apnea and connected PTSD.  Here, the Board finds that the only competent opinion of record addressing this relationship, the VHA expert's opinion, substantiates the claim.  Specifically, the May 2017 VHA expert, in addressing the possibility of secondary service connection, initially cites literature suggesting a possible increased incidence of obstructive sleep apnea in individuals with PTSD, while noting that such literature is not, to his knowledge, etiologically causal.  However, he then indicates there is evidence in medical literature to support a potential association between PTSD and obstructive sleep apnea, and also that PTSD can exacerbate obstructive sleep apnea or make its treatment more difficult.  The expert's reasoning supports both a proximate relationship and the possibility of service connection based on aggravation under 38 C.F.R. § 3.310(b).  However, given the examiner's citation to medical literature noting an increased rate of OSA in individuals with PTSD, and affording the Veteran the benefit of the doubt, the Board hereby awards service connection based on a proximate relationship in this particular case, as this is a more favorable finding.  38 U.S.C.A. §5107 (b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for obstructive sleep apnea secondary to service-connected PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


